Citation Nr: 1409975	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-23 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1968 to July 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the Veteran's claim for service connection for PTSD.

In September 2007, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In April 2008 and March 2011, the Board remanded the Veteran's case for further development.

The Veteran filed a timely notice of disagreement with the RO's September 2011 rating decision that denied service connection for diabetes mellitus as due to exposure to Agent Orange.  A statement of the case was issued in March 2013, but he did not perfect his appeal and the matter was not been certified to for appellate consideration.  The Board will not waive the filing of a substantive appeal.



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD based on an in-service stressor unrelated to combat, fear of hostile military or terrorist action, or personal assault.

2.  There is no credible supporting evidence for the stressor that served as the basis for the diagnosis of PTSD.



CONCLUSION OF LAW

The criteria for service connection for the Veteran's psychiatric disability, diagnosed as PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran received required VCAA notice in letters dated in April 2004 and March 2006.  The timing deficiency with regard to the March 2006 letter was cured by readjudication of the claim in the March 2007 statement of the case and subsequent supplemental statements of the case.

VA complied with VA's duty to assist the Veteran in obtaining evidence to substantiate the claim.  VA afforded him examinations and obtained all reported treatment records.  It also made extensive efforts extending over many years to obtain credible supporting evidence for the claimed stressors.  

VA contacted the U.S. Army and Joint Services Records Research Center (JSRRC), its predecessor and the Modern Military Branch of the National Archives; the U.S. Army Crimes Records Center; the U.S. Army Claims Service and the Defense Personnel Records Information System, sometimes on numerous occasions, but was unable to obtain any supporting evidence for the Veteran's claimed stressors.  There is no indication of additional evidence that would be reasonably likely to assist the Veteran in substantiating the claim.

There has been substantial compliance with the Board remands, in that the Veteran was afforded examinations that yielded the opinions sought by the Board; and the agency of original jurisdiction undertook the aforementioned efforts to obtain credible supporting evidence for the claimed stressors.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified, including the evidence needed to substantiate the claim.  There was a discussion of possible evidence that could substantiate the claims.  The Board undertook two remands to obtain evidence suggested at the hearing.

II. Factual Background and Legal Analysis

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(b), service connection will be awarded for a disability resulting from a disease or injury in service. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), that simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b).

Verification is also not required, in some cases, for stressors that are related to "fear of hostile military or terrorist activity."  38 C.F.R. §3.304(f)(3).  In addition if a stressor is based on a personal assault, evidence of changes in behavior can serve to provide credible supporting evidence.  38 C.F.R. § 3.304(f)(5).

The Veteran has reported several stressors and hazardous events.  The Veteran has variously reported witnessing the death of a North Korean infiltrator, seeing executed Korean soldiers, and witnessing a young girl being run over by a truck in the Veteran's convoy.  

At his hearing the Veteran elaborated on the stressor when the young girl was run over.  He reported seeing a little girl crushed by a military truck and indicated that the child's family was compensated for her accidental death.  See Board hearing transcript at page 5.  He stated that, in the summer of 1969 (or April or May 1970), while traveling in a convoy of trucks above Camp Red Cloud, going toward Inchon and waiting to cross a bridge, a young girl and her mother came up beside a truck.  The girl dropped a ball she carried and went under the truck, just as it started, and she was crushed and killed.  The Veteran got out of his truck to help but said the girl was "flattened like roadkill" (see July 2004 VA examination report at page 4).  He felt helpless and horrified.  The Veteran identified two other soldiers present at the time, but could not recall their names.  

The Veteran testified that the truck driver who killed the child was killed in a truck accident about a month later.  See Board hearing transcript at page 5.  In his oral and written statements, the Veteran reported seeing the dead child when he looked at his granddaughters, and that he had nightmares about the accident.  Id.; see also April 2004 stressor statement.  The Veteran told treating VA clinicians that his intrusive thoughts and memories related to military service started in approximately 2001, after he retired as a corrections officer.  See June 9 and July 10, 2003 VA medical records.

Service treatment records do not discuss treatment for a psychiatric disorder.  On an undated examination report for separation from service, it was indicated that the Veteran was psychiatrically normal.  Service personnel records show that the Veteran served in Korea from May 1969 to July 1970.

The post service medical evidence reveals that, over the years, the Veteran has been diagnosed as suffering from PTSD.  He was noted to have depressive symptoms at one point, but to not meet the criteria for a diagnosis.

The July 2004 VA examiner diagnosed PTSD based on "several events involving actual death of others" that the Veteran witnessed, during which his response was fear, helplessness, and horror.  The noted stressors included the Veteran's report of seeing the young girl run over, and seeing a North Korean killed by security guards.  He also reported that he participated in a "sniper team" that did not officially exist, that it was flown to the DMZ, that he witnessed on member of the unit shoot a Korean between the eyes for shooting his bottle of alcohol, and that the Veteran and a fellow soldier named "Smith" killed two men that night in the DMZ; that he saw three Koreans who had been hung, and picked up U.S. soldiers who had been kept in chains in little cages by North Korean police.

In April 2008 and March 2011, the Board remanded the Veteran's claim to the RO to verify his alleged stressful events and to afford him a VA examination to determine if he had PTSD as a result of hostile military activity.

During his December 2012 VA examination, the Veteran's only described stressor was witnessing the death of the young girl and he did not report any other stressful event in service.  The VA examiner diagnosed PTSD based on the Veteran's reported stressor of seeing the child run over by a truck.  

In a March 2013 memorandum, the RO recounted the multiple negative responses it received to its requests for information to verify the Veteran's alleged stressors from varied federal government record repositories.  The RO noted that "[u]nreported incidents of personal trauma or incidents involving civilian casualties are not verifiable through military records".  

It is not in dispute that the Veteran has been diagnosed with PTSD by both the July 2004 and December 2012 VA examiners; and they have linked the diagnosis to an in-service stressor.  

His most consistently reported stressor has involved the little girl who was run over by a truck.  There is, however, no credible supporting evidence for this stressor.   The stressor does not involve combat; and the 2012 examiner found that it did not involve fear of hostile military or terrorist activity.

Some of the stressors reported by the Veteran on the 2004 examination arguably involved combat.  The service department has; however, reported that the members of the Veteran's unit were not shown to have had duties in the DMZ.  The Veteran's reports have also been contradictory, in so far as he has not reported these stressors during the most recent examination or in statements since the 2007 Board hearing.  His reports of combat related stressors are not deemed credible.  There is no other indication that the Veteran served in combat.  The evidence is thus against a finding that he is a combat veteran or engaged in combat with the enemy.  

The reported stressors all required credible supporting evidence, but the record includes no such evidence.  The evidence is, therefore against the grant of service connection for PTSD.  No other psychiatric disability has been identified.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence is against the claim, reasonable doubt does not arise, and it is denied.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


